Citation Nr: 0534716	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  99-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Marines Corps 
from January 1963 to January 1967 and in the U.S. Navy from 
July to October 1969.  He also had unverified service in the 
New York Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This case was previously before the Board and was remanded to 
the RO in November 2000, September 2003, and most recently in 
August 2005.  

The veteran was scheduled for a Travel Board hearing in 
October 2005, but he cancelled the hearing.  38 C.F.R. 
§ 20.704(e) (2005).


FINDINGS OF FACT

1.  The veteran has repeatedly failed to comply with VA's 
efforts to have him examined, including to obtain a necessary 
medical nexus opinion concerning the cause of the low back 
condition at issue.

2.  Of the competent medical evidence of record, none of it 
suggests the veteran's degenerative disc disease of the 
lumbosacral spine is related to his military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not 
incurred in or aggravated by service, and it may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the November 2002 and April 2005 Supplemental 
Statements of the Case (SSOCs) of the pertinent laws and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
December 2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show in 
order to establish entitlement to service connection - 
namely, (1) a current disability; (2) an in-service disease 
or injury; and (3) a relationship between the current 
disability and the in-service disease or injury.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
December 2004 VCAA letter, the RO notified the veteran that 
VA  was responsible for getting "Relevant records held by 
any Federal Agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the December 20, 2004 letter, page 4.  
The RO also informed the veteran that "VA will provide a 
medical examination for you, or get a medical opinion, if we 
determine it is necessary to decide your claim."  Id. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
In this regard, the letter advised the veteran to give the RO 
enough information about relevant records so the RO could 
request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the September 2004 letter 
informed the veteran:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the December 20, 2004 letter, page 2.  

The Board therefore finds that the December 2004 letter, and 
the November 2002 and April 2005 SSOCs properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claim, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the adjudication of his claim by rating 
decision in March 1999.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004) (Pelegrini I).  The Board notes, 
however, that this was both a practical and legal 
impossibility because the VCAA was not enacted until November 
2000, so it did not even exist when the RO initially 
adjudicated the claims.  And in Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II), withdrawing its 
decision in Pelegrini I, the Court clarified that in these 
type situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
that initial decision was not made.  Rather, VA need only 
ensure the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claim and sent him an SSOC in April 2005, following 
the VCAA notice compliance action.  This SSOC considered his 
claim in light of the additional evidence that had been 
submitted or otherwise obtained since the initial rating 
decision in question and the SOC.  He was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  His representative 
submitted written correspondence (Written Brief Presentation) 
in November 2005.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO obtained the 
veteran's available service medical records and VA medical 
records.  Numerous private treatment records have also been 
obtained.  

Pursuant to the Board's September 2003 remand instructions, 
the RO scheduled the veteran for a VA examination to 
determine whether there was a nexus between the degenerative 
disc disease of the lumbosacral spine and his military 
service.  Documentation in the file reflects that the veteran 
failed to report for three examinations.  Two VA physicians 
stated that VA could not keep rescheduling examinations when 
it seemed as if the veteran did not want to come to the 
appointments.  The Board notes that, for the most recently 
scheduled examination, the veteran asserted that the roads 
were bad; however, personnel at the VA medical facility 
stated that the roads were completely clear.  The Court has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is his responsibility to cooperate with VA in developing 
his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
veteran clearly has not met his responsibility in this 
particular instance.  It is very apparent from the events and 
circumstances that have transpired, and as will be discussed 
further below, that VA has done its utmost to develop the 
evidence with respect to his claim.  Any failure to develop 
his claim rests with him, personally, not VA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  As noted in the 
Introduction, the veteran cancelled a hearing scheduled in 
October 2005.  Accordingly, the Board will proceed to a 
decision on the merits.

Pertinent laws and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military, or for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities, including degenerative 
joint disease (i.e., arthritis), but not degenerative disc 
disease, when manifested to a compensable degree within the 
initial year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  This 
presumption is rebuttable by probative evidence to the 
contrary.

Service connection may be granted, as well, for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a 
medical nexus.

Failure to report for VA examinations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2005).



When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2005).

Analysis

The veteran contends that his degenerative changes of the 
lumbar spine are due to his military service.  In particular, 
he points to an incident when he was thrown from a truck by 
the explosive force of a land mine.  He also contends that he 
slipped on some ice while on active duty in the National 
Guard in 1996.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of such disability 
[to include within the presumptive period for arthritis, 
specifically]; and (3) medical nexus.  See Hickson, supra.

The May 1997 VA examination resulted in a diagnosis of 
degenerative disc disease at the L4-5 and L5-S1 levels.  
Hickson element (1) is accordingly satisfied by medical 
evidence that the claimed disability currently exists.

With respect to Hickson element (2), the Board will 
separately address the matter of in-service disease and 
injury.

With respect to in-service disease, there is no evidence of 
arthritis during service or within the one-year presumptive 
period after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  According to the medical 
evidence of record, degenerative changes of the lumbar spine 
were initially manifested approximately 18 years after 
service.



With respect to in-service injury, service medical records 
show that during 1965, while in Vietnam, the veteran was 
brought into the aid station and 62 pieces of shrapnel were 
removed from his buttocks, thighs, calf and neck.  Service 
connection since has been granted for the residual shrapnel 
wound scars on his back, legs, arms, and neck.  Consequently, 
it is at least plausible that he also could have injured his 
back during that incident - particularly bearing in mind the 
circumstances and situation at hand.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  So Hickson element (2) has been met to 
this extent.

That said, however, a response from the State of New York 
Division of Military and Naval Affairs dated in September 
2002 indicates a thorough review of their records did not 
reveal any documentation that the veteran was also later 
injured during his subsequent service with the New York Army 
National Guard.  

And, regardless, as for the remaining Hickson element (3), 
medical nexus, there is no medical evidence etiologically 
linking the veteran's degenerative disc disease of the 
lumbosacral spine to his military service - including to the 
very unfortunate shrapnel injuries mentioned that he 
sustained while on active duty.  The VA examination scheduled 
in response to the Board's remand was intended to resolve the 
issue of whether his degenerative disc disease of the 
lumbosacral spine is at least as likely as not (meaning at 
least 50-percent probability) related to his 
military service.  But, as indicated, he failed to report for 
the examination.  Consequently, his claim must now be decided 
based on the evidence of record, which does not contain a 
medical nexus opinion.  See 38 C.F.R. § 3.655 (2005).

The primary evidence with respect to Hickson element (3) 
comes from the veteran's own contentions.  But it is now well 
established that, although he is competent to report on his 
symptoms - which are capable of personal observation, as a 
layperson without medical training, he is not competent to 
also relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, 
or opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  Here, though, the record contains 
no confirmed diagnosis of degenerative disc disease of the 
lumbosacral spine until 18 years after service.  And even 
then, the diagnosis of degenerative disc disease is not 
tantamount to a diagnosis of degenerative joint disease, 
i.e., the arthritis covered under the statutory and 
regulatory presumption.  Moreover, in any event, supporting 
medical evidence is required in the circumstances presented 
in this case.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  As explained above, such evidence is lacking.

Accordingly, the Board finds that the third Hickson element 
is not met, and the veteran's claim fails on this basis.  The 
benefit sought on appeal is accordingly denied because the 
preponderance of the evidence is unfavorable, meaning there 
is no reasonable doubt to resolve in his favor.  38 C.F.R. 
§ 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for degenerative disc 
disease of the lumbosacral spine is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


